Citation Nr: 0201225	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-09 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran's 1987 claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) is still 
open because of grave procedural error.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Hearings were held at the RO before an RO hearing officer in 
September 2000 and before the undersigned Member of the Board 
in August 2001.  Transcripts of the hearing testimony have 
been associated with the claims file.

As a procedural matter, the Board notes that the veteran's 
initial claim for entitlement to service connection for PTSD 
was received by VA in February 1987 and denied by the RO in a 
rating decision dated September 1, 1987.  Following 
additional development, the RO confirmed the denial in a 
rating decision dated in October 1988.  The veteran timely 
appealed the RO decisions to the Board.  In July 1989, the 
Board denied the veteran's appeal for service connection for 
PTSD.

By a decision dated in November 1999, the RO established 
service connection for PTSD as of November 12, 1998, the date 
of receipt of the veteran's reopened claim.  The veteran 
disagreed with the effective date assigned, arguing that 
because of a grave procedural error, the award should be 
effective as of the date of receipt of his original 
application.  The RO, in a statement of the case dated in 
April 2000, listed the issue as "Whether the rating decision 
dated September 1, 1987 was clearly and unmistakably 
erroneous."

In May 2000, the appellant stated that the RO had 
misconstrued the "Duty to Assist" argument as one for CUE.  
The appellant stated that this issue was not CUE, but rather 
a Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), violation of 
a duty to assist.  In Hayre, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
"[i]n cases of grave procedural error . . . RO or Board 
decisions are not final for purposes of direct appeal."  
Hayre, 188 F.3d at 1333.  The appellant submitted a copy of a 
decision issued in April 2000, Tetro v. West, 13 Vet. App. 
404 (2000), and asserted that in this case the United States 
Court of Appeals for Veterans Claims (Veterans Claims Court) 
expanded the Federal Circuit Hayre doctrine to fit the 
appellant's case exactly.  At the hearing in September 2000, 
the appellant again stated that this claim was not a CUE 
claim, but rather what he considered an earlier effective 
date claim based upon the decisions in Hayre and Tetro.

In a supplemental statement of the case issued in September 
2000, the RO listed the issue as "Whether the decisions to 
deny service connection for post-traumatic stress disorder on 
9-1-87 and 10-7-88 were clearly and unmistakably erroneous."  
In this document the RO cited the Federal Circuit decision of 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998), and pointed 
out that the Board decision of July 1989 subsumed the prior 
RO rating decisions.

The Veterans Claims Court held, in Simmons v. West, that 
Hayre does not require the tolling of the underlying final RO 
decision for a "garden variety" breach of VA's duty to 
assist.  Simmons v. West, 13 Vet. App. 501, 509 (2000), 
reconsidered 14 Vet. App. 84 (August 30, 2000).

In a brief and testimony before the undersigned Board member 
in August 2001, the appellant listed the issue as follows:

Did the RO commit a non-garden variety 
Grave Procedural Error in violation of 
its Duty to Inform when it denied the 
claim without telling the veteran it did 
not get a reconciliation diagnoses by a 
board of three psychiatrists, thus 
entitling him to an earlier effective 
date.

When the Board affirms a decision of an RO, the RO 
determination is subsumed by the Board decision pursuant to 
38 C.F.R. § 20.1104.  See Donovan v. West, 158 F.3d 1377, 
1381-82 (Fed. Cir. 1998) (affirming Donovan v. Gober, 10 Vet. 
App. 404, 408-09 (1997)); Dittrich v. West, 163 F.3d 1349 
(Fed. Cir. 1998).  The Board's July 1989 decision subsumed 
the September 1987 and October 1988 RO decisions.  Thus, the 
RO decisions of September 1987 and October 1988 are not 
reviewable for CUE because they merge with the Board decision 
of July 1989 and cease to have any independent effect.  See 
also VAOPGCPREC 14-95.  For this reason, the Board is of the 
opinion that the review of this case for procedural error in 
connection with the veteran's 1987 claim must include all VA 
action in the adjudication of this claim, particularly the 
Board's 1989 decision.  At the hearing in August 2001, the 
veteran's attorney asserted that the Board committed the same 
error as the RO in violation of its duty to inform when it 
denied the claim without telling the veteran that VA did not 
get a reconciliation diagnoses by a board of three 
psychiatrists, i.e., that the Board decision was the fruit of 
the poisoned apple.

Accordingly, the Board has listed the issue as whether the 
veteran's 1987 claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) is still open because 
of grave procedural error, thus possibly allowing for the 
award of service connection for PTSD retroactive to the date 
of receipt of the veteran's 1987 claim.

As a final procedural matter, the appellant submitted copies 
of medical records dated in March and June 1987 with the 
brief at the time of his hearing in August 2001.  These 
documents were of record in the claims folder as of July 1987 
and had previously been considered by the RO.  Accordingly, 
there is no need to refer this additional evidence to the RO 
for its consideration.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  VA did not fail to obtain pertinent service medical 
records (SMRs) specifically requested by the veteran prior to 
the July 1989 Board decision which denied service connection 
for PTSD.

2.  VA committed no grave procedural error in the 
adjudication of the veteran's 1987 claim of entitlement to 
service connection for PTSD prior to the July 1989 Board 
decision.


CONCLUSION OF LAW

The veteran's 1987 claim for entitlement to service 
connection for PTSD did not remain open after the Board's 
July 1989 decision because of grave procedural error on the 
part of VA.  38 U.S.C.A. § 3007(a) (1988); 38 C.F.R. 
§ 3.103(a) (1989); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  The statutory duty to assist was enacted in 
1988 as 38 U.S.C.A. § 3007(a)) by the Veterans' Judicial 
Review Act, Pub. L. No. 100-687, § 103(a), 102 Stat. 4105, 
4106 (1988) ("[Secretary] shall assist such a claimant [one 
who has submitted well-grounded claim] in developing the 
facts pertinent to the claim").  However, that enactment 
merely codified a regulatory obligation in 38 C.F.R. 
§ 3.103(a) that had existed since 1972 and that had provided 
that "it is the obligation of [VA] to assist a claimant in 
developing the facts pertinent to his [or her] claim."

Pursuant to current VA law and regulations, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered.  38 U.S.C.A. § 7104.  There are 
currently two statutorily authorized means to obtain 
reevaluation of a final VA benefits decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of clear and unmistakable error (CUE) in a prior 
decision by the RO or the Board pursuant to 38 U.S.C. §§ 
5109A and 7111, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C. § 5108.  

The Board's 1989 decision is final and cannot be reversed or 
revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
20.1400.  The appellant has not specifically alleged clear 
and unmistakable error as to the Board's 1989 decision.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, the 
Board's July 1989 decision is final as to the evidence then 
of record and as to any claim for service connection for a 
psychiatric disorder filed prior to this date.  38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400(q)(1)(ii) and (r).  The date that 
the veteran filed an application for compensation benefits 
prior to this decision cannot serve as the effective date of 
his recent award of service connection for a psychiatric 
disorder.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) 
(holding that for effective date purposes, "the application . 
. . must be an application on the basis of which the 
increased rating was awarded"); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  Although the veteran may have suffered from a 
psychiatric disorder since the time of his military service, 
the effective date for service connection based on a reopened 
claim cannot be the date of receipt of any claim which was 
previously and finally denied.  Lalonde v. West, 12 Vet. App. 
377 (1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.")

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(q)(1)(ii) and 
(r), the effective date of a reopened claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  As noted above, in 
this case the RO determined that the veteran had submitted 
new and material evidence in support of his reopened claim of 
entitlement to service connection for PTSD and allowed the 
claim effective as of the date of receipt of the reopened 
claim, i.e., November 12, 1998.

In Hayre, supra, the Federal Circuit created a nonstatutory 
means to obtain review of a previously denied claim.  That 
court, noting that a breach of the duty to assist was not the 
type of error that can provide the basis for a CUE claim in 
accordance with current case law, went on to hold that ''[i]n 
cases of grave procedural error. . . RO or Board decisions 
are not final for purposes of direct appeal."  Hayre, 188 
F.3d at 1333.  "A breach of the duty to assist in which the 
VA failed to obtain pertinent SMRs specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency is a procedural error of . . . that 
vitiates the finality of an RO decision for purposes of 
direct appeal."  Id.

The Federal Circuit, in the Hayre decision, stated that 
inherent in the duty to assist is a requirement for VA to 
notify the claimant if VA is unable to obtain pertinent 
service medical records specifically requested by the 
veteran.  The question now becomes whether VA failed in its 
duty to assist the veteran with his claim for service 
connection for PTSD prior to the Board's decision in July 
1989, and if so, did such a failure to fulfill its duty to 
assist keep open the claim then before it, thus possibly 
allowing for the award of an earlier effective date for the 
grant of service connection for PTSD.

As noted above, the appellant submitted a copy of a decision 
issued in April 2000, Tetro v. West, 13 Vet. App. 404 (2000), 
and asserted that in this case the Veterans Claims Court 
expanded the Federal Circuit Hayre doctrine to fit the 
appellant's case exactly.  In this decision, the Veterans 
Claims Court held that the Board's failure to obtain all 
relevant Social Security Administration (SSA) records 
vitiated the finality of the Board's 1990 decision and that 
the veteran's 1987 claim remained open.  However, in 
September 2000, the Veterans Claims Court withdrew its April 
2000 opinion, and issued another opinion in its stead which 
held that the Board's failure to procure the SSA records at 
the time of the March 1990 decision was not an error of such 
magnitude that it deprived the appellant of a fair 
opportunity to obtain a benefit provided by law.  See Tetro 
v. West, 14 Vet. App. 100 (2000).  

As noted above, the Veterans Claims Court held, in Simmons v. 
West, that Hayre does not require the tolling of the 
underlying final RO decision for a "garden variety" breach of 
VA's duty to assist.  Simmons v. West, 13 Vet. App. 501, 509 
(2000), reconsidered 14 Vet. App. 84 (August 30, 2000); [in 
September 2001 the Court issued Simmons v. Principi, by which 
the Court vacated the Board decision and remanded the matters 
to the Board for readjudication].  The Court in the Simmons 
decision noted that:

Not only do we believe that Hayre does 
not require that a "garden variety" 
breach of VA's duty to assist, in the 
development of a claim that is well 
grounded, be construed as tolling the 
finality of an underlying RO decision, 
but we also believe that it would be 
unwise for this Court to extend Hayre to 
encompass such a duty-to-assist 
violation.  At some point, there is a 
need for finality within the VA claims 
adjudication process; thus, the tolling 
of finality should be reserved for 
instances of ''grave procedural error'' -
- error that may deprive a claimant of a 
fair opportunity to obtain entitlements 
provided for by law and regulation.

Id.  (Emphasis in original.)  Thus, under Simmons, not every 
breach of the duty to assist constitutes error sufficient to 
vitiate a final decision.

The Federal Circuit in Hayre, supra, involved a case in which 
a claimant asked VA to obtain his SMRs, which reflected 
visits made to a psychiatrist while in service.  VA made a 
request for a veteran's SMRs, did not receive them, failed to 
follow up, and had, therefore, violated its duty to assist 
the veteran in developing his claim.  Id. 188 F.3d at 1334.  
The Federal Circuit later clarified its holding in Cook v. 
Principi, 258 F.3d 1311 (2001).  In Cook, the Federal Circuit 
defined its holding in Hayre, supra, in significantly more 
narrow terms than does the appellant in the present case.  
The Federal Circuit declared Hayre's holding to be:  "'Where 
there is a breach of the duty to assist in which the VA 
failed to obtain pertinent SMRs specifically requested by the 
claimant and failed to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal.'"  Cook, 258 F.3d at 1314 (quoting 
Hayre, 188 F.3d at 1334).  The court went on to state, "Hayre 
was an extremely narrow decision.  Although the appeal 
contained some broad language, the holding was limited."  
Cook, 258 F.3d at 1314.  The Federal Circuit declined to 
extend Hayre's holding to the facts presented in Cook, in 
which the appellant alleged that the medical examination he 
had received was inadequate.  Id.

In January 2002, the Federal Circuit vacated its judgment in 
Cook, 258 F.3d 1311 (Fed. Cir. 2001), and the opinion 
accompanying the judgment was withdrawn.  The parties were 
ordered to brief the following questions:

1.  Whether this court's decision in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), should be overruled insofar as 
that case holds that the existence of 
"grave procedural error" renders a 
decision of the Veterans' Administration 
non-final? 

2.  Whether, if Hayre is overruled in 
this respect, a failure of the Secretary 
to assist the veteran under the law and 
regulations applicable at the time 
(affirmatively demonstrated by the record 
before the adjudicator in the particular 
case) can constitute clear and 
unmistakable error ("CUE") under 38 
U.S.C. § 5109A?  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Cook v. Principi, 00-7171, 2002 U.S. App. LEXIS 164 (Fed. 
Cir. Jan. 4, 2002).

Finally, in a case where the law, and not the evidence, is 
dispositive, the claim will be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Background.  Historically, the veteran filed a claim for 
compensation for PTSD in February 1987 and the RO denied 
service connection for PTSD by rating decision dated in 
September 1987.  The veteran testified at a hearing in May 
1988 before a rating board of the RO (identified at the 
hearing as Rating Board B).  At this hearing, the presiding 
member told the veteran that VA would obtain additional 
treatment records and if these records showed a diagnosis of 
PTSD, VA would "get a reconciliation of diagnoses by a board 
of three psychiatrists."  The veteran was told that his 
claims folder and a cover letter describing his in-service 
stressors would be made available to the board of three 
psychiatrists who would be requested to make a reconciliation 
of diagnoses.

VA in-patient and outpatient treatment records were added to 
the claims folder in June 1988 which contained diagnoses of 
ethanol dependence, generalized anxiety disorder, and PTSD.  
Later in June 1988, the veteran was informed that he would be 
scheduled for an examination by VA.

In July 1988, the veteran underwent an examination by VA for 
disability evaluation purposes.  This examination resulted in 
a diagnoses of alcohol dependence; possible dysthymic 
disorder and narcissistic personality disorder.  The examiner 
offered her opinion that the veteran did not suffer from 
PTSD.

In a rating decision dated in October 1988, a rating board at 
the RO, identified as Rating Board A, held that the 
additional VA treatment records and the VA examination did 
not show that the veteran suffered from PTSD.  The previous 
denial of service connection for PTSD was confirmed and the 
veteran was issued a supplemental statement of the case 
(SSOC) to notify him of this determination.  

In a statement dated in December 1988, the veteran reported 
that a sensible reply to the SSOC was impossible because the 
report of the July 1988 examination was blatantly erroneous 
and that it must have been done with intentional prejudice by 
the VA doctor.  The veteran stated that he insisted that 
another examination be conducted prior to his claim being 
forwarded to the Board.

The Board considered the issue of entitlement to service 
connection for PTSD in July 1989.  The Board reviewed all the 
evidence, including the service medical records, a 1987 VA 
hospitalization, outpatient treatment records, letters from 
two VA psychologists, a June 1987 period of hospitalization 
for observation and psychological testing, the veteran's 
sworn testimony at an RO hearing, and a July 1988 VA 
examination.  In its discussion and evaluation, the Board 
noted that two VA psychologists had concluded that the 
veteran suffered from PTSD but that more extensive 
examination failed to demonstrate the presence of PTSD.  The 
Board noted the contentions with regard to the accuracy of 
the most recent VA examination, but concluded that this 
examination was sufficiently accurate and detailed to enable 
the Board to evaluate the veteran's claim without further 
development.  The Board denied the veteran's appeal for 
service connection for PTSD.

Analysis.  The veteran maintains that the failure of VA to 
send his case to a board of three psychiatrists for an 
opinion following a hearing before RO personnel in 1988 and 
the failure of VA to inform him that the decision was made 
without so doing constitute grave procedural errors, such 
that his 1987 claim remains open in accordance with the Hayre 
doctrine.  See Hayre, supra.  However, after a careful 
review, the Board finds that VA committed no grave procedural 
error prior to the Board's denial of the veteran's claim of 
entitlement to service connection for PTSD in July 1989.

In Hayre, the veteran had specifically asked VA to obtain his 
SMRs, which reflected visits made to a psychiatrist while in 
service.  VA made a request for the veteran's SMRs, did not 
receive them, and failed to follow up.  

As opposed to Hayre, there is no contention here that 
available records were not associated with the claims file; 
rather, the veteran asserts that the records in his case 
should have been referred to a board of three psychiatrists 
for review and an opinion as to whether he suffered from PTSD 
-- as the presiding member of the hearing panel told him 
would happen.  Moreover, although he was, in fact, provided 
with an examination, he maintains that the examination was 
inaccurate and unacceptable.  

In the Hayre case, VA had substantively defined its 
obligation to obtain SMRs in its VA Adjudication Procedure 
Manual M21-1, and had recognized that the duty to assist was 
not satisfied where records are not obtained after one 
request.  See VA Adjudication Procedure Manual M21-1, Part 
VI, P 6.04(b) (1972) ("When partial records only are received 
and the missing records are required for adjudication of a 
case, a supplemental request rather than a follow[-]up should 
be prepared . . . acknowledging the records received and 
specifying the additional records required").  In the present 
case, there is no such VA requirement for referral of a case 
to a board of psychiatrists.  The Veterans Claims Court held 
in Stegall v. West that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand and that where the remand orders of the Board or the 
Court are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, there is no such right to compliance with the 
recommendations of a member of an RO hearing panel.  

Moreover, it appears that the member of the hearing panel 
made this recommendation contingent upon receipt of medical 
records showing a diagnosis of PTSD.  While the medical 
records subsequently added to the claims folder following the 
hearing included VA outpatient progress notes reflecting that 
the veteran was receiving therapy for PTSD, these records 
contained no findings to support such a diagnosis and no 
description of a stressor upon which it was based.  Where the 
record does not adequately reveal the current state of a 
veteran's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993) 
(citing 38 C.F.R. § 3.326 (effective Aug. 6, 1971)).  
Especially in light of the contingent nature of the language 
used at the hearing and the nature of the subsequently 
received medical records, the Board is of the opinion that 
the fact that a member of the RO hearing panel told the 
veteran that the records in his case would be referred to a 
board of 3 psychiatrists for reconciliation of the various 
psychiatric diagnoses in his case did not confer on the 
veteran the right to strict compliance with what he was told 
by this VA employee or impose upon VA a duty to ensure strict 
compliance with what the VA employee told the veteran at the 
hearing.  In fact, the member of the hearing panel told the 
veteran that additional development would be undertaken, and 
additional development was accomplished.

Apparently, RO personnel determined that without a diagnosis 
of PTSD supported by adequate findings and linked to an in-
service stressor, referral to a Board of psychiatrists would 
serve no useful purpose.  In any event, the RO made 
arrangements for the veteran to be scheduled for a 
contemporaneous examination rather than referring the 
available records for an opinion.  If this was error on the 
RO's part, it is not the type of grave procedural error 
contemplated by the Hayre doctrine.  The fact that the RO did 
not provide the examiner with a cover letter describing the 
evidence of in-service stressful events is likewise not such 
an error inasmuch as the veteran was present at the 
examination and had an opportunity to personally describe his 
combat experiences to the examiner.

The veteran's assertions that the examination was inaccurate 
and unacceptable was addressed by the Board in its July 1989 
decision.  Additionally, the Federal Circuit in Cook, 258 
F.3d at 1334, stated that Hayre was an extremely narrow 
decision and declined to extend Hayre's holding to the facts 
presented in Cook, in which the appellant alleged that the 
medical examination he had received was inadequate.  While 
the judgment in Cook was subsequently vacated and the 
judgment withdrawn, the questions which the Federal Circuit 
ordered the parties to brief clearly suggest that the Federal 
Circuit was considering overruling the Hayre decision as to 
the doctrine of "grave procedural error" rather than 
expanding it to apply to an inadequate medical examination.  
See Cook v. Principi, 00-7171, 2002 U.S. App. LEXIS 164 (Fed. 
Cir. Jan. 4, 2002).

The appellant also argues that the failure of the RO to 
notify him that his case was not going to be referred to a 
board of psychiatrists for an opinion prior to the October 
1988 denial constituted grave procedural error.  The SSOC 
clearly notified the veteran of the status of his case and of 
the fact that his claim was denied without referral to a 
board of psychiatrists.  The RO provided the veteran 
meaningful information as to the evidence considered, the 
rationale for the decision, and available procedural options.  
The veteran did perfect an appeal of the RO denial to the 
Board.  The veteran was clearly made aware of the fact that 
his claim had been denied by the RO without referral to a 
board of psychiatrists prior to the Board's July 1989 
decision.  Moreover, the facts here are distinguished from 
Hayre in that the veteran in Hayre did not appeal his claim 
to the Board.  Unlike the veteran here, there was no final 
intervening Board decision on the merits in Hayre.

Finally, in denying the veteran's claim, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA) became law 
while this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001).  However, the Veterans 
Claims Court has held that the VCAA is not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  
The Board finds that the current claim of "grave procedural 
error" is analogous to a CUE claim and that the reasoning as 
to the inapplicability of the VCAA to a CUE claim also 
applies to a "grave procedural error" claim.

The Board's failure to refer the veteran's case to a board of 
psychiatrists for review and an opinion prior to its July 
1989 decision was a matter of rating judgment and not a 
procedural error.  At the time of the Board's July 1989 
decision the veteran was clearly made aware of the fact that 
his claim had been denied by the RO without referral to a 
board of psychiatrists and there was no need for the Board to 
advise the veteran of this fact.  In the Board's opinion, no 
grave procedural error comparable to that in Hayre has been 
shown.

In cases where the law, and not the evidence is dispositive, 
as is the situation here, a claim will be denied or an appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  As the law is controlling 
here, the benefit of the doubt doctrine is not for 
application.

The Board acknowledges that it has decided the present appeal 
on a basis different than the RO but concludes that the 
veteran has not been prejudiced by the decision herein.  
Specifically, when the Board addresses a question which has 
not been addressed by the RO, it must first consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  While not dispositive of the issue, the information 
about CUE provided to the veteran in the statement of the 
case was not prejudicial to him.  The veteran's attorney has 
demonstrated a clear understanding of the Hayre doctrine 
regarding "grave procedural error."  Additionally, inasmuch 
as the Board's July 1989 decision subsumed the September 1987 
and October 1988 RO decisions, the RO would have no authority 
to review the July 1989 Board decision for error.


ORDER

Inasmuch as VA committed no grave procedural error prior to 
the Board's 1989 denial of the veteran's 1987 claim of 
entitlement to service connection for PTSD, the benefit 
sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

